Euchanan, Y. C.
The petition is for annulment of marriage on the ground of existing prior marriage of the wife. Defendant answered, admitting the existing prior marriage, and setting up equitable defenses, but did not appear at the hearing, and her solicitor stated that she had informed him that she did not desire further to contest the case. He was thereupon designated by the court to make active defense.
There was no proof of the fact that the prior husband was living at the time of the ceremony sought to be set aside. There was the admission in the wife’s answer, and the husband testified that his wife had told him so; the latter was *408mere hearsay, and the former is, of eo-urse, insufficient as regards the state’s interest.
The petition'will be dismissed, with costs, including counsel fee of fifty dollars ($50) to- defendant’s solicitor.